711 N.W.2d 306 (2006)
474 Mich. 1068
Titus McCLARY, Frank Ross, Earl Wheeler, Dr. Comer Heath, Highland Park City Council, Highland Park Revitalization Group 10, L.L.C., Plaintiffs-Appellants,
v.
STATE GAMING CONTROL BOARD, Defendant-Appellee.
Docket No. 129360, COA No. 253011.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the July 14, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are *307 not persuaded that the questions presented should be reviewed by this Court.